SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

471
CAF 12-01042
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF BRENDA BENJAMIN,
PETITIONER-APPELLANT,

                      V                                          ORDER

LEONARD F. EDDY, SR., RESPONDENT-RESPONDENT.


CONBOY, MCKAY, BACHMAN & KENDALL, LLP, WATERTOWN (SCOTT A. OTIS OF
COUNSEL), FOR PETITIONER-APPELLANT.

JANE G. LAROCK, WATERTOWN, FOR RESPONDENT-RESPONDENT.

WILLIAM J. RILEY, ATTORNEY FOR THE CHILD, BOONVILLE, FOR BRANDON E.


     Appeal from an order of the Family Court, Lewis County (Charles
C. Merrell, J.), entered May 15, 2012 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court